Peters, J.
Receivers of stolen goods, knowing them to be such, are accessaries, and by the ancient common law, suffered the same punishment as their principals; (4 Bla. Com. 39, 40.) but they could not be tried, until their principals were convicted. But now, by our statute, it is provided, “that if any person shall receive and conceal any stolen goods, articles or things, knowing them to be such, he may and shall be proceeded with as a principal, though the person or persons who committed the theft, be not thereof convicted, and shall be tried before the same court and punished in the same manner, as if he had been the principal,” Stat. May 1830, c. 1, s. 47, p. 261.
It is a well settled rule, that the possession of stolen goods is prima facie evidence that the possessor is the thief, and throws on him the necessity of accounting for his possession, 2 Russell 1154. Commonwealth v. Willard, 1 Mass. Rep. 6. 2 Stark. Ev. 840.
And it is equally well settled, that the finder of personal property on the highway, knowing, or having the means of knowing, the owner, and not restoring it to him, but converting it to his own use, is a thief, and ought to be punished accordingly. 2 Russell 1044, 5,
I do not advise a new trial,
*538The other Judges were of the same opinion. °
New trial not to be granted.